Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 15, 19 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, 18  of U.S. Patent No. 11279284. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the instant claims almost coincident scope of the patent claims except for the recitation of intrusion in the patent claims.
Instant claims 
PN11279284
1. A detection system comprising: a detection controller; a plurality of sensors operatively coupled to the detection controller; each of the plurality of sensors includes: a detection mode in which the corresponding sensor applies one or more detection algorithms to sensor data generated by the corresponding sensor to detect a possible event and to report the possible event to the detection controller, wherein in the detection mode, at least some of the sensor data is not reported to the detection controller; a sensor data mode in which at least some of the sensor data that is not reported to the detection controller in the detection mode is reported to the detection controller; when one of the plurality of sensors reports a possible event to the detection controller, the detection controller is configured to: instruct one or more of the plurality of sensors to switch from the detection mode to the sensor data mode; receive from each of the one or more of the plurality of sensors that were switched to the sensor data mode at least some of the sensor data that is not reported to the detection controller when the corresponding sensor is in the detection mode; and process the received sensor data to determine a measure of confidence in the reported possible event.
1. An intrusion detection system comprising: an intrusion detection controller; a plurality of sensors operatively coupled to the intrusion detection controller; each of the plurality of sensors includes: a detection mode in which the sensor applies one or more detection algorithms to sensor data generated by the corresponding sensor to detect a possible intrusion event and to report the possible intrusion event to the intrusion detection controller, wherein in the detection mode, the sensor data is not reported to the intrusion detection controller; a sensor data mode in which the sensor data is reported to the intrusion detection controller; when one of the plurality of sensors reports a possible intrusion event to the intrusion detection controller, the intrusion detection controller is configured to: instruct one or more of the plurality of sensors, other than the one of the plurality of sensors that reported the possible intrusion event, to switch from the detection mode to the sensor data mode; receive the sensor data from the one or more of the plurality of sensors that were switched to the sensor data mode; and process the received sensor data to provide a measure of confidence in the reported possible intrusion event.
15. A method for detecting events using a plurality of sensors, wherein each of the plurality of sensors includes a detection mode and a sensor data mode, the method comprising: in the detection mode, each of the plurality of sensors applies one or more detection algorithms to sensor data generated by the corresponding sensor to detect a possible event and to report the possible event, wherein at least some of the sensor data is stored in a memory of the corresponding sensor for at least a period of time resulting in a cache of historical sensor data; in response to one of the plurality of sensors reporting a possible event: instructing one or more of the plurality of sensors to switch from the detection mode to the sensor data mode; receiving at least some of the sensor data, including at least some of the historical sensor data, from the one or more of the plurality of sensors that were switched to the sensor data mode; and processing the received sensor data to determine a measure of confidence in the reported possible event.
14. A method for detecting events using a plurality of sensors, wherein each of the plurality of sensors includes a detection mode and a sensor data mode, the method comprising: each of the plurality of sensors operating in the detection mode; upon one of the plurality of sensors detecting a possible event, the sensor that detected the possible event reporting the possible event; in response to the reported possible event: instructing one or more of the plurality of sensors, other than the one of the plurality of sensors that reported the possible event, to switch from the detection mode to the sensor data mode; receiving sensor data from the one or more of the plurality of sensors that were switched to the sensor data mode; processing the received sensor data to determine a measure of confidence in the reported possible event; and reporting the measure of confidence in the reported possible event.
19. A sensor comprising: a sensing element configured to sense a sensed condition and output sensor data; a memory; a communication port; a controller operably coupled with the sensing element, the memory and the communication port, the controller configured to: receive the sensor data from the sensing element; store at least some of the received sensor data in the memory for at least a period of time resulting in a cache of historical sensor data; receive instructions via the communication port instructing the sensor to switch between: a detection mode, in which the controller applies one or more detection algorithms to the sensor data to detect a possible event and report the possible event via the communication port, wherein in the detection mode, at least some of the sensor data, including at least some of the historical sensor data, is not transmitted via the communication port; a sensor data mode, in which at least some of the sensor data that is not transmitted in the detection mode, including at least some of the historical sensor data, is transmitted via the communication port; transmit the detected possible events via the communication port when in the detection mode; and transmit at least some of the sensor data, including at least some of the historical sensor data, via the communication port when in the sensor data mode.
18. A sensor comprising: a sensing element configured to sense a sensed condition and output sensor data; a transceiver; a controller operably coupled with the sensing element and the transceiver, the controller configured to: receive the sensor data from the sensing element; receive instructions via the transceiver instructing the sensor to switch between: a detection mode, in which the controller applies one or more detection algorithms to the sensor data to detect a possible event and report the possible event via the transceiver, wherein in the detection mode, the sensor data is not transmitted via the transceiver; and a sensor data mode, in which the sensor data is transmitted via the transceiver; transmit the detected possible events via the transceiver without transmitting the sensor data when in the detection mode; and transmit the sensor data via the transceiver when in the sensor data mode.


Allowable Subject Matter
Claims 2-14, 16-18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OJIAKO K NWUGO/Primary Examiner, Art Unit 2685